
	
		I
		111th CONGRESS
		2d Session
		H. R. 4683
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2010
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mr.
			 Garrett of New Jersey) introduced the following bill; which was
			 referred to the Committee on
			 Agriculture
		
		A BILL
		To amend the Agricultural Trade Act of 1978 to repeal the
		  Market Access Program of the Department of Agriculture.
	
	
		1.Short titleThis Act may be cited as the
			 Scrap the MAP
			 Act.
		2.Repeal of market
			 access program
			(a)Repeal of
			 programSection 203 of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5623) is repealed.
			(b)Repeal of
			 fundingSection 211 of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5641) is amended by striking
			 subsection (c).
			
